— Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we conclude that defendant’s conviction of criminal possession of stolen property in the third degree (Penal Law § 165.50) is supported by legally sufficient evidence. Moreover, upon our review of the evidence, we find that the trier of fact has given the evidence the weight it should be accorded (see, People v *961Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.